         MEMO
         Case      ENDORSED
              1:19-cr-00164-ALC Document 73 Filed 07/30/21 Page 1 of 1




                                       bjacobs@maglaw.com
                                           212-880-9536


                                         July 29, 2021



BY ECF AND EMAIL
                                                                                7/30/21
The Honorable Andrew L. Carter, Jr.
United States District Judge
United States Courthouse
40 Foley Square, Room 435
New York, New York 10007

       Re:    United States v. Robert Alexander, 19 Cr. 164 (ALC)

Dear Judge Carter:

       On July 16, 2021, this Court granted defendant Robert Alexander permission to travel to
Las Vegas from July 30 to August 2, and to Los Angeles from August 2-7. Among other
reasons, the purpose of these trips was to see doctors, and due to a change in Mr. Alexander’s
medical appointments, Mr. Alexander now solely needs permission to travel to Los Angeles
from August 3 to August 11, and will not be traveling to Las Vegas. We write respectfully to
request that the Court approve this modification to Mr. Alexander’s travel. Neither the
government nor Pretrial Services has any objection to this request. I thank the Court for its
consideration.

                                            Respectfully submitted,
                                                   /s
                                            Brian A. Jacobs

cc:    Assistant U.S. Attorney Margaret Graham (by ECF and Email)
       Courtney M. DeFeo, U.S. Pretrial Services Office, Southern District of New York (by
       Email)       The application is GRANTED.
                     So Ordered.

                                                                          7/30/21
